     Case 3:18-cv-01480 Document 69 Filed 06/10/20 Page 1 of 2 PageID #: 341



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


LANDRIUS TYREE BOOSE,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-1480

BRITTANY ADKINS;
WESTERN REGIONAL JAIL; and
ADMINISTRATOR WOOD,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendants’ Motion for Summary Judgment (ECF No. 49);

dismiss the complaint as amended against Defendants with prejudice (ECF Nos. 2, 23); and

remove this case from the docket of the Court. Neither party has filed objections to the Magistrate

Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendants’ Motion for Summary Judgment (ECF No. 49);

DISMISSES the complaint as amended against Defendants with prejudice (ECF Nos. 2, 23); and

REMOVES this case from the docket of the Court, consistent with the findings and

recommendations.
    Case 3:18-cv-01480 Document 69 Filed 06/10/20 Page 2 of 2 PageID #: 342



       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      June 10, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
